Citation Nr: 0904998	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-25 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
left (non-dominant) radial head fracture with degenerative 
changes, currently evaluated at 10 percent.

2.  Entitlement to an increased compensable rating for 
recurrent epidermal inclusion cysts of the face.

3.  Entitlement to an increased rating for skin rashes, rated 
at 10 percent effective October 19, 2001, and at 30 percent 
on and after October 15, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded these claims to the AMC/RO in 
October 2006.


FINDINGS OF FACT

1.  The residuals of a left (non-dominant) radial head 
fracture with degenerative changes, results in some painful 
motion, but has not resulted in limitation of forearm 
extension of 75 degrees or more, or limitation of flexion to 
90 degrees or less.  

2.  The Veteran's epidermal inclusion cysts of the face does 
not result in moderate disfigurement of his face.  

3.  The Veteran's recurrent epidermal inclusion cysts of the 
face is productive of one characteristic of disfigurement.   

4.  Prior to August 30, 2002, the Veteran's skin rashes 
caused some itching, but has not resulted in exudation, 
constant itching, extensive lesions, or marked disfigurement.  

5.  From August 30 2002, the Veteran's skin rashes effects 
between 20 and 40 percent of exposed areas, but does not 
require constant systemic therapy.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the 
residuals of a left (non-dominant) radial head fracture with 
degenerative changes are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5206 and 5207 (2008).

2.  Prior to August 30, 2002, the criteria for a compensable 
rating for recurrent epidermal inclusion cysts of the face 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 and 7819 (2002).

3.  On and after August 30, 2002, the criteria for a 10 
percent rating, for recurrent epidermal inclusion cysts of 
the face, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 and 7819 (2008).

4.  Prior to August 30, 2002, the criteria for a 10 percent 
rating for skin rashes are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

5.  From August 30, 2002 the criteria for a 30 percent 
rating, but no more, for skin rashes are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, sets out VA's duty to 
notify and assist upon receipt of a claim for benefits.  
Letters dated October 2001 and July 2003 from the RO provided 
the Veteran with an explanation of the type of evidence 
necessary to establish an increased rating, what evidence was 
to be provided by him, and what evidence the VA would attempt 
to obtain on his behalf.  The letters informed the Veteran 
that evidence must demonstrate a greater level of disability 
than previously assessed to establish an increased 
evaluation, and that the VA would attempt to obtain relevant 
records to assist him in supporting his claim.  The October 
2001 and July 2003 letters further requested the Veteran 
furnish the VA with any treatment dates while under VA care.  

The foregoing letter plus the subsequent Statement of the 
Case, issued in May 2004, explained what evidence would 
warrant a higher rating, as required by the Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008), decision.  The Statement of the 
Case contained the specific rating criteria from Diagnostic 
Codes 5207, and 7806, as well as other relevant regulations.  
The Statement of the Case explained medical determinations 
would be considered in evaluating his claim.  Although, the 
information contained in the Statement of the Case was not 
provided prior to the May 2002 rating decision on appeal, the 
Board finds that this did not result in any prejudice to the 
Veteran, as he has been represented by a service organization 
throughout the appeal and allowed an opportunity to submit 
additional evidence (which he did).  His testimony also 
bespeaks an understanding of the requirements of an increased 
rating.  The purpose of VA's notice requirements have been 
met, and VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.  The 
Board finds that any error in the content of a particular 
notice, or to its timing rendered harmless.  

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded multiple VA examinations, and his service 
treatment, VA treatment and private records have been 
obtained.  Further, the Veteran has not identified any 
additional private treatment records which VA should obtain, 
and the AMC/RO has fully complied with the October 2006 Board 
remand.  Based on these facts and because the Veteran's 
request for a hearing has been honored, the Board finds all 
reasonable efforts were made by the VA to obtain evidence 
necessary to establish an increased rating, so the VA has no 
outstanding duty to provide further assistance to the Veteran 
with the development of evidence.

The Veteran seeks an increased rating for (1) residuals of a 
left (non-dominant) radial head fracture with degenerative 
changes, (2) recurrent epidermal inclusion cysts of the face, 
and (3) skin rashes.  The RO granted service connection for 
these conditions in a May 1993 rating decision, and except 
for the residuals of a left (non-dominant) radial head 
fracture with degenerative changes, which was rated at 10 
percent, all other disorders were assigned a noncompensable 
rating.  In October 2001, the Veteran filed an increased 
rating claim.  In a May 2002 rating action, the RO continued 
these rating determinations and the Veteran filed a timely 
appeal to this decision.  In October 2006 the Board remanded 
the Veteran's claim to the AMC/RO, which continued the 
Veteran's disability ratings for residuals of a left (non-
dominant) radial head fracture with degenerative changes, and 
recurrent epidermal inclusion cysts of the face; however, the 
Veteran's service connected skin rashes were evaluated at 10 
percent effective October 19, 2001 and 30 percent effective 
October 15, 2002.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service connected disability 
affects his ability to function under the ordinary conditions 
of life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  38 C.F.R. § 4.1.  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when reviewing 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the skin, effective August 30, 
2002.  See 67 Fed. Reg. 58448-58449 (2002).  When a new 
regulation is issued, while a claim is pending before VA, 
unless clearly specified otherwise, VA applies both criteria 
in its evaluation.  Whichever results in a higher rating is 
used, provided that if this occurs under the new criteria, 
the effective date of the increase is no earlier than the 
effective date of the new criteria.  


Left Radial Head Fracture

As noted above, the Veteran seeks an increased rating for the 
residuals of a left (non-dominant) radial head fracture with 
degenerative changes, currently evaluated at 10 percent.  
This disorder is rated under Diagnostic Code 5207, for 
limitation of forearm extension.

Under Diagnostic Code 5207, non-dominant forearm extension 
limited to between 45 and 60 degrees warrants a 10 percent 
rating.  A 20 percent rating is warranted for forearm 
extension limited from 75 to 90 degrees.  Limitation of 
flexion of the minor arm to 100 degrees warrants a 10 percent 
rating, and limitation of flexion from 90 degrees down to 70 
degrees warrants a 20 percent evaluation.  Diagnostic Code 
5206.  Normal range of motion is from 0 degrees of full 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71.   

Additionally, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran underwent a VA examination in April 2002 related 
to his increased rating claim.  During this examination the 
Veteran reported an inability to fully extend his forearm and 
any attempt to due so produced pain.  The Veteran also 
reported some loss of forward flexion due to this disorder.  
A physical examination of the Veteran revealed "a variable 
degree of full flexion" in the left forearm, with normal, 
full and equal supination and pronation.  The Veteran's left 
forearm extension varied "from 100 degrees total flexion and 
extension to 110 degrees of forward flexion and extension."  
Though not clearly worded, the examiner appears to be 
indicating the Veteran had full forearm extension with 
flexion limited to 100 degrees and 110 degrees.  After this 
examination, the examiner diagnosed residual fracture, left 
radial head with mild loss of motion.  

Another VA examination was conducted in October 2007.  At 
this time, the Veteran left forearm range of motion was from 
40 degrees to 145 degrees, on active testing.  Essentially, 
the Veteran had flexion to 145 degrees and his extension was 
limited to 40 degrees.  On passive testing, the Veteran's 
left forearm range of motion was from 40 degrees to 145 
degrees, meaning his extension was limited to 40 degrees and 
his flexion was to 145 degrees.  During this physical 
examination, the Veteran reported no pain on testing.  The 
examiner also noted that there was no loss of motion on 
repetitive testing, but the Veteran did report some pain on 
extension motion.  

Reviewing the evidence in light Diagnostic Codes 5206 and 
5207, the Veteran does not meet the criteria for an increased 
disability rating for the residuals of a left (non-dominant) 
radial head fracture with degenerative changes.  At his April 
2002 VA examination, the Veteran's extension was normal and 
at his October 2007 VA examination, his extension was limited 
to 40 and 45 degrees.  Essentially, the Veteran's extension 
motion has never been limited to 75 degrees, which would 
warrant an increased rating.  Likewise, his limitation of 
flexion never approached 90 degrees or less to warrant an 
increased rating under Diagnostic Code 5206.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by an adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain due to the Veteran's service-connected 
residuals of a left (non-dominant) radial head fracture with 
degenerative changes are contemplated in the 10 percent 
rating currently assigned.  There is no indication that pain, 
due to the disability causes a functional loss greater than 
that contemplated by the 10 percent evaluation assigned by 
the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.  
Though, at the Veteran's April 2002 VA examination, the 
examiner noted the Veteran's report of "some pain" on 
motion, the Veteran still had almost full range of motion.  
Additionally, at his October 2007 VA examination, the 
examiner specifically noted that the Veteran experienced no 
additional loss of range of motion due to pain on repetitive 
testing.  

Additionally, the Veteran does not have a diagnosis of 
ankylosis of the elbow, supination and pronation impairment, 
non-union of the radius, or non-union of the ulna which might 
warrant additional disability ratings under Diagnostic Codes 
5205, 5210, 5212, and 5213.  

Epidermal Inclusion Cysts 

The Veteran also seeks a compensable rating for the epidermal 
inclusion cysts.  This disorder is rated under Diagnostic 
Code 7800-7819, for benign skin neoplasms.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  38 
C.F.R. § 4.27 (2008).

As noted above, the Veteran's recurrent epidermal inclusion 
cysts of the face are rated under Diagnostic Code 7819.  
Diagnostic Code 7819 requires the disorder be rated under 
Diagnostic Code 7800.  Prior to August 30, 2002, Diagnostic 
Code 7800 assigned a noncompensable rating for slight scars 
disfiguring the head, face or neck and a 10 percent rating 
for moderate disfiguring scars.  Severe disfiguring scars of 
the head, face or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles 
warranted a 30 percent disability rating.  A 50 percent 
rating was assigned for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  

After August 30, 2002, Diagnostic Code 7800 assigned a 10 
percent rating for disfigurement of the head face, or neck 
with one characteristic of disfigurement.  A 30 percent 
rating is warranted for disfigurement of the head face, or 
neck with visible or palpable tissue loss and either gross 
deterioration or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or; with two or three 
characteristics of disfigurement.  

The eight characteristics of disfigurement are defined as:  

a scar five or more inches in length, 

a scar at least one-quarter inch wide at the widest part, 

the surface contour of the scar is elevated or depressed on 
palpation, 

the scar is adherent to underlying tissue,

the skin is hypo or hyper pigmented in an area exceeding six 
square inches,

the skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches, 

there is underlying soft tissue missing in an area exceeding 
six square inches; and 

the skin is indurated and inflexible in an area exceeding six 
square inches.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).

At an October 2007 VA examination associated with the 
Veteran's claim, the examiner noted the Veteran history of 
epidermal inclusions, but noted that none were present during 
this examination.  The examiner found the scar on the 
Veteran's face to measure .3 centimeters (cm) long and .31 cm 
wide.  The scar was "very slightly depressed" and was not 
tender upon palpation.  Further examination revealed that the 
Veteran's scar did not adhere to the underlying tissue, 
resulted in no limitation of motion, and resulted in no 
underlying tissue loss.  The examiner specifically noted that 
the scar resulted in no disfigurement, was the same color as 
the surrounding normal skin, had no induration or 
inflexibility, and the texture of the scar was normal.  
Ultimately, the examiner diagnosed a facial scar, residual-
epidermal inclusion cyst of the face status post treatment.  
(The Board notes that at an April 2002 VA examination the 
Veteran's scar was found to be 1 cm, but it was not otherwise 
described.)

The Veteran's epidermal inclusion cysts are not entitled to a 
compensable rating under Diagnostic Code 7800, effective 
prior to August 30, 2002.  At the Veteran's October 2007 VA 
examination, the examiner specifically noted that the 
Veteran's scar resulted in no disfigurement, though a scar 
was present.  There is no medical evidence of record 
indicating that the Veteran's scarring ever resulted in 
moderate disfigurement of his face.  In fact, the only 
medical evidence of record is to the contrary.  Though a scar 
is noted, there is no evidence indicting the Veteran's 
scaring was more than slight; therefore, the only appropriate 
rating for the Veteran's scaring is a noncompensable rating, 
under 7800 effective prior to August 30, 2002.  

As Diagnostic Code 7800 was revised August 30, 2002, the 
Veteran is entitled to have his claim evaluated under the 
appropriate revisions.  During the Veteran's October 2007 VA 
examination, a slightly depressed scar, .3cm long and .31 cm 
wide, was noted by the examiner.  As a depressed scar is one 
of the characteristics of disfigurement, the Veteran is 
entitled to a 10 percent rating effective August 30, 2002.  
Importantly there is no underlying tissue loss, adhesion to 
the underlying tissue, skin induration or inflexibility, 
gross distortion, or asymmetry of two features or paired 
features of his face, and the Veteran's skin is noted as 
having normal pigmentation and texture.  Consequently, the 
Veteran fails to meet the criteria for a rating in excess of 
10 percent rating.  As a rating under Diagnostic Code 7800, 
effective August 30, 2002, provides the veteran with a more 
favorable rating, the Board assigns a 10 percent evaluation 
from August 30, 2002. 

Skin Rashes 

The Veteran is seeking an increased rating for service 
connected skin rashes, which are currently rated at 30 
percent.  This disorder is rated under Diagnostic Code 7806 
for eczema.  The Board notes that in a May 2002 rating action 
the RO continued the noncompensable rating.  After complying 
with the October 2006 Board remand of the Veteran's claim, 
the AMC/RO issued a December 2007 rating action that assigned 
the Veteran's skin rashes a 10 percent disability rating, 
effective October 2001 and assigned an increase to 30 percent 
rating, effective October 15, 2002.  

Under Diagnostic Code 7806, effective prior to August 30, 
2002, a 10 percent rating is assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement 
warranted a 30 percent rating.  A 50 percent rating was 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or that 
is exceptionally repugnant.  

After August 30, 2002, under the criteria for Diagnostic Code 
7806, dermatitis or eczema affecting less than 5 percent of 
the entire body or less than 5 percent of exposed areas, with 
no more than topical therapy required during the past 12-
month period, warrants a noncompensable rating.  A 10 percent 
rating requires either that at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas be affected; or that 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, was required for a total 
duration of less than 6 weeks during the past 12-month 
period.  A 30 percent rating requires eczema effecting 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.  Eczema effecting more that 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12 month period, is assigned a 60 percent 
rating.  

In April 2002, the Veteran was provided a VA examination 
related to his claim.  At this time, the examiner noted a 
difficult to see spot on the Veteran's arm, and a "half 
dollar-sized area" of hyper-pigmentation on the Veteran's 
right forearm that had been present for four to five months.  
The examiner's physical evaluation also revealed some dry, 
slightly changed pigmentation about the entire neck, 
extending up to the post-auricular area of the scalp.  These 
same skin changes were noted in both axillae, in the lower 
abdomen area and on both feet, extending well above the 
ankles.  The examiner further noted tinea pedis on the soles 
of the Veteran's feet.  The Veteran was then diagnosed with 
dermatophytosis.  

The Veteran was provided another VA examination in March 
2004.  At this time, the Veteran reported a constant and 
progressively itchy rash that began on his arms, trunk and 
hands, approximately 10 to 12 years prior.  Additionally, the 
examiner noted that the Veteran had been taking 
corticosteroid topical medications for the past 12 months, 
and had received 3 or 4 corticosteroid shots within the past 
year.  A physical examination of the Veteran revealed several 
areas of hyper-pigmentation.  The examiner further noted 
these areas demonstrated that the skin was thickening, 
"which was a physical trait of chronic scratching in the 
area."  The doctor found that these patches affected 
approximately 15 to 20 percent of the Veteran's total body 
surface area, 10 percent of his neck, and 20 to 25 percent of 
his arms and hands.  No scarring or disfigurement was noted.  

In October 2007, the Veteran was provided another VA 
examination, concerning his skin rashes.  At this time, the 
examiner noted the Veteran's "near constant" treatment 
including corticosteroid injections (2 per year, the most 
recent being 2 week prior) and topical ointments.  A physical 
examination further revealed that the Veteran's skin 
condition affected 20 to 40 percent of his exposed skin and 
more than 5 but less than 20 percent of his total skin.  
Hyper-pigmentation is noted, but there was no evidence of 
exudation, crusting, exfoliation or disfigurement.

The Veteran has also submitted numerous private treatment 
records that document the treatment of his skin condition 
from September 2002 to November 2003.  These records confirm 
the Veteran's treatment with corticosteroid injections and 
topical creams during this period.  Though the Veteran's 
treatment appears to be extensive, there is no six week 
period for which the Veteran received constant system 
treatment.


        Diagnostic Code 7806, Effective Prior to August 30, 2002

Prior to August 30, 2002, the Veteran is entitled to a rating 
of 10 percent for his service connected skin rashes.  At the 
Veteran's April 2002 VA examination, the examiner noted the 
Veteran's dry skin with slightly changed pigmentation over 
his neck, in both axillae, his lower abdomen area, and on 
both feet extending above the ankle.  However, there is no 
notation of exudation, constant itching, extensive lesions, 
or marked disfigurement.  As itching was noted in the 
veteran's April 2002 VA examination, the appropriate rating 
is 10 percent rating, prior to March 27, 2004.  

After March 27, 2004, the appropriate rating under the 
criteria effective prior to August 2002 is 30 percent.  The 
Veteran's March 2004 VA examination noted patches of 
lichenified skin, which "is a physical trait of chronic 
scratching in the area," which establishes his entitlement 
to a 30 percent rating; however, at both the March 2004 and 
October 2007 VA examinations the examiners specifically noted 
there is no evidence of exfoliation, exudation.  Further, no 
medical evidence of record indicates the Veteran's eczema 
resulted in ulceration, crusting, or nervous manifestations.  
In fact, the examiner at the Veteran's October 2007 VA 
examination observed none of these conditions.  Accordingly, 
under Diagnostic Code 7806, effective prior to August 30, 
2002, the appropriate rating for the Veteran's skin condition 
is a 30 percent rating for the period after March 27, 2004.

	Diagnostic Code 7806, Effective August 30, 2002

As noted above, the during the pendency of the Veteran's 
claim the Diagnostic Codes rating skin disorders were 
revised, therefore he is entitled to have his claim evaluated 
under the revised criteria.  For the period from August 30, 
2002, the Board concludes the Veteran meets the criteria for 
a rating of 30 percent, but no more under the new criteria.  
A September 2002 private treatment record indicates the 
Veteran had a recurrent rash and was prescribed a 
corticosteroid to treat the condition.  At the March 27, 2004 
VA examination, it was suggested the condition as then 
described had been present for a considerable period of time 
given the thickened skin patches, and were specifically noted 
to affect between 20 and 40 percent of exposed areas.  Giving 
the benefit of the doubt to the veteran, it is concluded this 
disability picture was present since August 2002, warranting 
a 30 percent evaluation from that time.  Since more than 40 
percent of the body or exposed surfaces are not shown to be 
affected at any time, and constant systemic therapy is not 
shown at any time, a 60 percent evaluation is not warranted.   

In summation, the Veteran is entitled to a 10 percent rating 
for skin rashes, prior to August 30, 2002 (under the 
Diagnostic Code effective prior to August 30, 2002), and a 30 
percent rating from August 30, 2002.  

In reaching, its decision the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  There is no showing of frequent 
periods of hospitalizations or marked interference with 
employment, not contemplated by the rating assigned.  
Therefore, referral under 38 C.F.R. § 3.321 to the Under 
Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.


ORDER

An increased rating for the residuals of a left (non-
dominant) radial head fracture with degenerative changes, 
currently evaluated at 10 percent, is denied.

An increased compensable rating for recurrent epidermal 
inclusion cysts of the face, prior to August 30, 2002, is 
denied.

A 10 percent rating for recurrent epidermal inclusion cysts 
of the face, on and after August 30, 2002, is granted.

A rating in excess of 10 percent for skin rashes, prior to 
August 30, 2002, is denied.




A 30 percent rating for skin rashes, from August 30, 2002, is 
granted.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


